Title: From Thomas Jefferson to James Sullivan, 20 June 1807
From: Jefferson, Thomas
To: Sullivan, James


                        
                            Dear Sir
                            
                            Washington June 20. 07.
                        
                        In one of your letters of the 3d. inst. you say that ‘in the days of your keen anguish you intruded on me
                            one imprudent letter,’ which you ask me to consign to the fire. I certainly had never thought any letter recieved from you
                            was of that description; and on revising them should not have been able to fix on the one you viewed as such, had I not found, in a letter of
                            June 20. 1805. the following paragraph: ‘the mail had scarcely gone from Boston with mine of the 14th. of April, before I
                            deeply regretted having troubled you with it.’ presuming then that this letter of the 14th. of April 1805. must be the one
                            you were still dissatisfied with having written, I now inclose it to you with a repetition of my salutations &
                            assurances of esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    